Opinion issued March 8, 2022




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-22-00088-CV
                            ———————————
            IN RE EXXONMOBIL OIL CORPORATION, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, ExxonMobil Oil Corporation, has filed a petition for a writ of

mandamus asserting that the trial court abused its discretion by denying its request

for entry of a temporary restraining order to preserve the status quo pending a

hearing on its request for a temporary injunction.1



1
      The underlying case is ExxonMobil Oil Corporation v. Landmark Industries, LLC,
      Landmark Industries Energy, LLC, Landmark Petroleum, LLC, Landmark
      Industries Holdings, Ltd., and Shell Retail and Convenience Operations LLC, Cause
      In connection with its mandamus petition, relator also filed a “Verified

Motion for Emergency Relief,” requesting that, pending consideration of the

mandamus petition, the Court stay the closing of a transaction for the purchase of

several properties between real parties in interest, Landmark Industries, LLC,

Landmark Industries Energy, LLC, Landmark Petroleum, LLC, and Landmark

Industries Holdings, Ltd., and real party in interest, Shell Retail and Convenience

Operations LLC. On February 9, 2022, the Court granted relator’s emergency

motion staying the closing of the transaction.

      We deny relator’s petition for writ of mandamus and lift the stay imposed by

our February 9, 2022 order. Any pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Countiss and Farris.




      No. 2021-83044, in the 113th District Court of Harris County, Texas, the Honorable
      Rabeea Sultan Collier presiding.

                                           2